DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 24 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It’s not clear how “the product is configured to remove metals contained in fluid that contact the product”. For examining purposes Examiners assume any waste material processed to reduce acidity level would be able to perform the intended use. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 18-20 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Costin (WO 2017/120634).
With regards to claim 18 and 24, Costin discloses a method for processing mine waste (title), the method comprising: receiving a mine waste including one or more heavy metals, a first heavy metal leachability, and a first sulfide concentration (paragraph 007-0014; “acid producing waste rock”), wherein the mine waste, when exposed to air or water, forms acid mine drainage that includes at least some of the one or more heavy metals (paragraph 0013; “allowing the water to leach through the heap… permitting natural oxidation ; collecting the resulting acid in a collection pond at the base of the waste rock heap); and treating the mine waste to produce a product including (i) a second heavy metal leachability less than the first heavy metal leachability and (ii) a second sulfide concentration less than the first sulfide concentration (abstract; “converting acid producing mine waste material to a more environmentally acceptable non-acid producing mine waste material”; figure 1).

As to claim 20, Costin discloses wherein treating the mine waste comprises reducing acid-generating properties of the mine waste (see abstract; “non-acid producing mine waste material”).
As to claim 23, Costin discloses wherein the product, when exposed to an acidic fluid, does not leach the one or more heavy metals (see abstract; “non-acid producing mine waste material”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21-22 and 25-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Costin (WO 2017/120634) in view of Smart (US 5,141,365).
As to claims 21 and 36, Costin discloses the invention substantially as claimed. However, Costin is silent about wherein the mine waste has a first material strength and the product has a second material strength higher than the first material strength. Smart discloses utilizing processed mine waste material including water, cement and other additives to form a 
As to claim 22, 25 and 37, Smart further discloses wherein the product is a mine fill and further comprising backfilling at least a portion of a mine with the product with an increase strength (abstract; figure 1). It would have been obvious to one of ordinary skill in the art to modify the method of Costin to use the waste material as mine backfill as taught by Smart, since it would reduce the amount of waste material in landfills. 
With regards to claims 26 and 32-33, Costin discloses a method for processing mine waste, comprising: processing mine waste to decrease a sulfide concentration of the mine waste, wherein processing the mine waste produces a product comprising at least one of a hazardous material or altered mine waste material (abstract; “converting acid producing mine waste material to a more environmentally acceptable non-acid producing mine waste material”; figure 1). Costin discloses the invention substantially as claimed. However, Costin is silent about backfilling at least a portion of a mine with the product. Smart discloses utilizing processed mine waste material for backfilling at least a portion of a mine (abstract; figure 1). It would have been obvious to one of ordinary skill in the art to modify the method of Costin to use the waste material as mine backfill as taught by Smart, since it would reduce the amount of waste material in landfills.
As to claim 27, Costin discloses wherein the mine waste has a first heavy metal leachability and a first sulfide concentration, and wherein the product has a second heavy metal leachability less than the first heavy metal leachability and a second sulfide concentration less than the first sulfide concentration (see abstract; figure 1). 
As to claim 28, Costin discloses wherein processing the mine waste comprises treating sulfides of the mine waste to form one or more stable minerals (paragraph 0037-0038).

As to claim 30, Costin discloses wherein the product includes one or more heavy metals and, when exposed to water or oxygen, the product inhibits the leachability of the heavy metals (paragraph 0023 and 0037).
As to claim 31, Costin discloses wherein processing the mine waste comprises reducing an acidity of the mine waste (abstract; “non-acidic producing waste material”).
As to claim 34, Costin discloses wherein the mine waste is a material that was generated by operations in the mine (paragraph 003). 
As to claim 35, Costin discloses further comprising, prior to processing the mine waste, conditioning the mine waste by screening, crushing and/or washing the mine waste (paragraph 0020-0022).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678